SiebeokeR, J.
The question on this appeal presents the inquiry, Does the evidence sustain the conclusion of the trial court' finding that the instrument was in fact signed by the testatrix as required by law, thafshe was mentally competent to make this will and that she was not unduly influenced to make it, and that' it expresses her free and voluntary testamentary disposition of her estate ? The making and the execution of the will were not characterized by any unusual circumstances, nor do her actions in the matter or those whom she called to her assistance to draw the will and participate in its execution indicate that she was coerced or wrongfully influenced t'o interfere with her free and voluntary act of making a testamentary disposition of her property. The evidence bearing on the mental competency of the testatrix at the time this instrument was made and signed by her as .her last will clearly supports the conclusion of both the county and circuit courts and therefore cannot be disturbed on appeal. The evi*190dence on all tbe issues litigated on the trials is direct' and positive and presented to tbe lower courts simple inquiries of facts, depending largely upon tbe probative force of tbe evidence given pro and con by tbe several witnesses. It' would serve no useful purpose to recite tbe evidence here. Tbe findings of tbe circuit court must be approved and tbe judgment admitting tbe will to probate stand.
By the Court. — Tbe judgment appealed from is affirmed.